Order striking out appearance of Siegeltueh, Butler & Kraft as plaintiff’s attorneys, setting aside the service of the summons and complaint and dismissing the summons and complaint, and order vacating a notice for the examination of defendant before trial affirmed, with ten dollars costs and disbursements. The treasurer of the plaintiff, a business corporation, without the assent of the board of directors, had no authority to retain attorneys on behalf of the corporation and to prosecute an action in its name against the president for moneys alleged to have been advanced to Mm by the corporation. The treasurer, as a stockholder, has an adequate remedy under the facts disclosed by this record. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.